Citation Nr: 1542857	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-20 870	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for peripheral neuropathy of both lower extremities, claimed as secondary to the service connected disability of degenerative disc disease of the lumbar spine with chronic recurrent lumbar strain.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978 and from February 1981 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2010; a statement of the case was issued in July 2012; and a substantive appeal was received in August 2012.   


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1975 to September 1978 and from February 1981 to July 1999.

2.  On June 17, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


